Citation Nr: 1413091	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for the service-connected rhinitis and sinusitis with dyspnea prior to July 23, 2012, and in excess of 30 percent beginning July 23, 2012.

2.  Entitlement to service connection for a pulmonary disorder, to include asbestosis.

3.  Entitlement to service connection for arthritis of the right hip, to include as secondary to service-connected disability.

4.  Entitlement to service connection for arthritis of the left hip, to include as secondary to service-connected disability.

5.  Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected disability.

6.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected disability.
7.  Entitlement to service connection for arthritis of the right ankle, to include as secondary to service-connected disability.

8.  Entitlement to service connection for arthritis of the left ankle, to include as secondary to service-connected disability.

9.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity.

10  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Navy from July 1966 to July 1968, and from August 1969 to July 1993.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the case for additional development in April 2011.  The case has now been returned to the Board for appellate review.

The scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The appellant filed a claim for service connection for asbestosis in March 2004.  The medical evidence of record includes diagnoses of dyspnea and chronic obstructive pulmonary disease (COPD).  Therefore, the asbestosis issue has been recharacterized and the claims on appeal are as listed on the title page.

The Veteran was scheduled to attend a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C. in February 2010.  However, in January 2010, the Veteran sent a written request that his hearing be cancelled and he did not request that the hearing be rescheduled.  Therefore the Board finds that there is no outstanding hearing request.

The issues of entitlement to service connection for a pulmonary disorder and arthritis of the right and left hips are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's sinusitis has been manifested by more than six non-incapacitating episodes per year characterized by headaches, pain and nasal discharges; he has not undergone any surgery for his sinuses.

2.  Throughout the appeal period, the Veteran's rhinitis has been manifested by the presence of polyps.

3.  The Veteran has right knee arthritis that had its onset during active service.

4.  The Veteran has left knee arthritis that had its onset during active service.

5.  No right or left ankle arthritis has been demonstrated.

6.  No right or left ankle disorder has been demonstrated at any point during the appeal period.

7.  The Veteran has right carpal tunnel syndrome (CTS) that had its onset during active service.

8.  The Veteran has left carpal tunnel syndrome (CTS) that had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation, but not more, have been met for the appellant's sinus disability throughout the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6513 (2013).

2.  The criteria for a 30 percent evaluation, but not more, have been met for the appellant's rhinitis disability throughout the appeal period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6522 (2013).

3.  The criteria for service connection for arthritis of the right and left knees have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for right and left ankle disorders, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  The criteria for service connection for CTS of the right and left upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VA notice requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  In May 2008, VA sent a letter which notified the appellant of the general formula for rating the sinus and rhinitis disabilities, including the text of the pertinent diagnostic codes.

In June 2004, prior to the promulgation of the August 2005 rating action, VA sent the appellant a letter informing him of the types of evidence needed to substantiate his increased rating and service connection claims and its duty to assist him in substantiating his claims.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, records from other Federal agencies, etc.  He was advised, as per 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the August 2005 and September 2012 rating decision and the April 2007 Statement of the Case, along with the Supplemental Statements of the Case issued in June 2009, and October 2012, explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  

It appears that all obtainable evidence identified by the appellant relative to his various claims has been obtained and associated with the claims file.  In addition, neither he nor his representative has identified any other available pertinent evidence relating to any one of his claims, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his various claims, and to respond to VA notices.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, relevant service treatment records have been associated with the claims file.  In addition, the appellant's service personnel records have been included in the evidence of record.  VA medical treatment records have also been associated with the evidence of record.  

The appellant was afforded VA medical examinations in May 2005, and July 2012.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The VA examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history and medical records.  The examinations included a report of the symptoms for the claimed disabilities and demonstrated objective evaluations.

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination reports were in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the appellant's claimed conditions.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of additional examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the April 2011 Board remand, the appellant was afforded a VA a medical examination in July 2012.  In addition, additional medical records were gathered and associated with the claims file.  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his claims.  Thus, the Board determines that the evidentiary record is adequate.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claims for service connection and an increased rating for his sinusitis/rhinitis have been accomplished.

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to obtain an increased evaluation for sinus and rhinitis disabilities.  He was also provided notice as to the evidence needed to service connect a condition, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the appellant's claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased rating claim

While the case was in appellate status, the appellant's disability evaluation for his sinusitis and rhinitis was increased from zero percent to 30 percent, effective from July 23, 2013; this created a staged rating for the disability.  However, it is presumed that the appellant was seeking the maximum benefit allowed by law and regulation for that disability, and "it follows that such a claim remains in controversy where less than the maximum available benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because neither of the two assigned evaluations at issue represents the maximum rating available for sinusitis, the appellant's increased rating claim has remained in appellate status.

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The regulations for evaluation of respiratory disabilities were revised effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996) [as amended see 61 Fed. Reg. 46728 (Sept. 5, 1996) and 71 Fed. Reg. 28586 (May 17, 2006)].  However, this change in the regulations did not alter any of the specific criteria listed in Diagnostic Codes 6600-6846.  Rather, the new regulations affected how the evaluation criteria were to be applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  In the present case, the application of the new regulations to the appellant's claim does not change the evaluation to be assigned if analyzed under the old regulations. 

The appellant's respiratory disability has been evaluated by the RO under the Diagnostic Code '6513-6522' throughout the appeal period.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  This protocol was not followed in the creation by conflation of the '6513-6522' code.

In a case where the described conditions warrant compensable evaluations under separate diagnostic codes, none of which has a rating criterion the same as another, such conditions are to be rated separately under 38 C.F.R. § 4.25 , unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994), at 261.  The critical element is that none of the symptomatology for any one of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.  Id. at 262.

In this case, there are two disabilities: sinusitis and rhinitis.  The evidence dating back to 2004 indicates that the symptoms related to the sinusitis include headaches, tenderness to sinus palpation and sinus congestion with purulent discharge.  The evidence dating back to 2004 indicates that the symptoms related to the rhinitis disability include the presence of polyps, hypertrophy of the nasal turbinates and obstruction of the nasal passages.

Examining these symptoms reveals no overlapping symptoms between the two disabilities.  Thus the Board finds that a separate compensable evaluation is warranted for each disability.  What now remains to be accomplished is a determination of the severity of the sinusitis and rhinitis for the purpose of assigning disability evaluations.  
1.  Sinus disability

The appellant's service-connected chronic sinus disability has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the VA Rating Schedule, chronic maxillary sinusitis.  Disabilities that are to be rated under Diagnostic Codes 6510 to 6514 are evaluated under the General Rating Formula for Sinusitis (General Formula).  Under the General Formula, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note which follows these provisions indicates that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

The criteria are disjunctive.  See Johnson  v. Brown, 7 Vet. App. 95(1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 334(1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

The appellant underwent a VA medical examination in May 2005.  He gave a history of 1987 as the onset of sinus congestion with irritation and purulent discharge.  He reported he currently experienced near constant recurrent symptoms, including headaches.  On physical examination, there was appreciable ethmoid sinus tenderness to palpation without discharge.  Radiographic examination of the sinuses was described as normal.  

The appellant underwent another VA medical examination in July 2012; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that, since the last rating [in 2005], his symptoms had consisted of headaches and occasional bloody mucous plugs.  He said that he had headaches approximately twice a week and that these headaches lasted for one to two days.  There was no history of incapacitating headaches.  The examiner noted that the appellant had not had any sinus surgery.  

A VA medical opinion, dated in August 2012, states that the appellant had chronic maxillary sinusitis with approximately six incapacitating episodes (bed rest or physician visit) during the prior twelve months with sinus headaches, pain and purulent discharge or crusting.  The physician noted that the appellant had not required prolonged antibiotics.  

The evidence of record reveals that the appellant did not require any prolonged (lasting four to six weeks) antibiotic treatment during the appeal period.  He has reported that his symptomatology had remained consistent in nature throughout the appeal period and these symptoms more closely approximate a finding of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  However, the appellant has never undergone surgery that was followed by chronic osteomyelitis.  Nor does the medical evidence of record indicate that the appellant has suffered from near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Furthermore, the medical evidence of record does not reflect repeated surgeries - in fact, no surgery is of record - and there is no clinical evidence of purulent discharge or crusting after repeated surgeries.  Therefore the evidence of record does support a 30 percent rating throughout the appeal period, but not a 50 percent rating.  

The evidence thus suggests that the appellant likely experiences continued problems with symptoms that appear characteristic of the 30 percent criteria, namely more than six non-incapacitating episodes per year of sinusitis.  In reaching this determination, the Board has given due consideration to the doctrine of resolving all doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), which requires that if the evidence preponderates in favor of the Veteran or is in relative equipoise, the claim must be allowed and that the claim may be denied only if the preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal criteria, the Board finds that the appellant is entitled to a 30 percent evaluation.  However, the Rating Schedule does not provide a basis for an evaluation in excess of 30 percent for that disability, given the physical findings in this case.  

2.  Rhinitis

Review of the appellant's VA treatment records reveals that he underwent radiographic examination of his sinuses in March 1996.  This examination revealed the presence of a soft tissue density in the floor of the right maxillary sinus consistent with a retention cyst or polyp.

The appellant underwent a VA medical examination in May 2005.  Radiographic examination of the sinuses was described as normal.  However, an August 2012 CT scan of the appellant's sinuses revealed multiple polyps.  The scan revealed two soft tissue densities in the left maxillary sinus; these likely were polyps.  The scan also revealed two soft tissue densities in the right maxillary sinus; these were described as polyps.  Furthermore, one of the soft tissue densities in the right maxillary sinus was described in similar terms as the density shown on radiographic examination in March 1996.

Under Diagnostic Code 6522, which provides the rating criteria for allergic or vasomotor rhinitis, a 10 percent disability rating is assigned for disabilities without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum schedular 30 percent disability rating is assigned for disabilities with polyps.  38 C.F.R. § 4.97 , Diagnostic Code 6522.

The evidence of record indicates that the appellant had one polyp in his right maxillary sinus as of March 1996, with current findings demonstrating a polyp present in the same area of the right maxillary sinus, plus one more polyp on the right and two polyps on the left.  The Board finds, with resolution of reasonable doubt in favor of the Veteran, that the appellant had at least two polyps present throughout the appeal period.  

In light of the evidence of record and the above legal criteria, the Board finds that the appellant is entitled to a 30 percent evaluation for his service-connected rhinitis.  Under Diagnostic Code 6522, a 30 percent rating is the highest rating available. 

3.  Other considerations

Notwithstanding the above discussion, increased evaluations for the claimed disabilities could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints associated with employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected sinus and rhinitis disabilities.  The Veteran has described symptomatology regarding his sinusitis that includes sinus headache pain, tenderness and purulent discharge.  These symptoms are specifically contemplated by the pertinent rating criteria.  The clinical findings relating to rhinitis include obstruction of the nasal passages and nasal polyps.  These findings are specifically contemplated by the pertinent rating criteria.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  The rating criteria reasonably describe the disabilities and symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges that the appellant, in advancing this appeal, believes that his claimed disabilities have been more severe than reflected by the currently assigned disability ratings.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the appellant's contentions and arguments that he is entitled to higher disability evaluations for his sinus and rhinitis disabilities.  In fact, the grant herein of the 30 percent evaluation for sinusitis is based in part on the appellant's description of his symptoms.  The appellant's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  However, there is no evidence of any sinus surgery, osteomyelitis or near-constant sinusitis after repeated surgeries during the appellate period.  The preponderance of the most probative evidence does not support assignment of any higher rating than the currently assigned 30 percent evaluation for the sinus disability.  In addition, the appellant has been assigned the maximum schedular evaluation for his rhinitis.

As reflected in the decision above, the Board has not found variation in the appellant's sinus symptomatology or clinical findings for the manifestations of that disability which would warrant the assignment of any staged rating.  See Hart v. Mansfield, supra.  Likewise, there has been no variation in the clinical manifestations for the rhinitis disability at any point.  Based upon the record, the Board finds that at no time during the claim/appellate period has the sinus disability or the rhinitis disability on appeal been more disabling than as currently rated.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered as part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the appellant is not appealing an initial rating and there is no evidence of record suggesting that he is unemployable due to his sinus and rhinitis disabilities; the record reflects that he has been employed and intended to work to age 66.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.

B.  Service connection claims

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.  

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b). 

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

1.  Right and left knee arthritis

The appellant contends that he is entitled to right and left knee arthritis.  He maintains that the onset of the knee arthritis was while he was on active duty.

Review of the appellant's service medical treatment records reveals that he underwent a medical examination in April 1988.  The associated report of medical history indicates that the appellant complained of arthritis and a trick/locked knee.  There is a doctor's note that states arthritis in knee.  On physical examination, the appellant's musculoskeletal system was described as normal.  It does not appear that any x-rays were taken.  The appellant underwent a service separation examination in May 1993; he complained of swollen painful joints and arthritis on the associated report of medical history.  On physical examination, the appellant's musculoskeletal system was described as normal apart from pes planus.  

Post-service the appellant underwent a VA medical examination in October 1993.  The examiner described the appellant's gait and joints as normal.  The examiner stated there was no local swelling.  Radiographic examination of the knees was not accomplished at this time.

Review of the appellant's VA treatment records reveals that radiographic examination of his left knee was accomplished in June 1995; degenerative changes of the left knee were documented.  Radiographic examination of the right knee was accomplished in February 1997, and a small spur at the intercondylar eminence was identified.  The clinical impression was degenerative changes of the right knee.  In March 1998, x-rays showed the presence of degenerative changes manifested by spurring at the intercondylar eminence in each knee.  In December 2005, bilateral degenerative changes with probable minimal narrowing of each medial compartment were identified on x-ray examination.  A June 2010 primary care note states that the appellant's computerized problem list included "osteoarthrosis involving the knee 1994".  An August 2012 orthopedics consultation note indicates that the appellant had a 20-year history of right knee pain and again referenced the computerized problem list notation of "osteoarthrosis involving the knee 1994".

The appellant underwent a VA medical examination in July 2012; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that Veteran had had imaging in 1995, about 2 years after leaving active duty, which showed early degenerative joint disease of the cervical spine.  The examiner stated that bony changes such as the spurring seen on the 1995 study can take some years to develop.  The examiner opined was at least as likely as not (50 percent or greater probability) that the cervical degenerative joint disease was incurred in service.  Based on these findings, the RO granted service connection for the cervical spine.

The Board finds that a similar situation exists in relation to the knees.  The appellant complained of joint pain and arthritis in service and there is a notation of knee arthritis.  There is radiographic evidence of left knee degenerative changes in 1995, and from 1997 onward there are x-ray reports that reflect the existence of arthritis in the right knee that is the mirror image of the arthritis in the left knee in terms of nature, location and severity.  In addition, VA treatment records reflect a finding of knee osteoarthrosis in 1994.

Therefore, the Board concludes that the evidence for and against the Veteran's claim for service connection for right and left knee arthritis is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and find that service connection is warranted for right and left knee arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Right and left ankle disorder, including arthritis

The appellant contends that he is entitled to service connection for right and left ankle arthritis.  He maintains that the onset of the ankle arthritis was while he was on active duty.

Review of the appellant's service medical treatment records reveals that the appellant underwent a service separation examination in May 1993; he complained of swollen painful joints and arthritis on the associated report of medical history.  On physical examination, the appellant's musculoskeletal system was described as normal apart from pes planus.  

Post-service the appellant underwent a VA medical examination in October 1993.  The examiner described the appellant's gait and joints as normal.  The examiner stated there was no local swelling but did observe some tenderness of the ankles to movement.  Radiographic examination of the ankles was not accomplished at this time.

Review of the appellant's VA treatment records reveals that radiographic examination of his right ankle was accomplished in March 1998; no degenerative changes of the right ankle were documented and the ankle was described as normal.  Review of the appellant's VA treatment records dated between 2003 and 2012 reveals no complaints of, diagnosis of, or treatment for, any right or left knee disorder.

The appellant underwent a VA medical examination in July 2012; the examiner reviewed the appellant's claims file and medical records.  Radiographic examination of the appellant's ankles did not reveal the presence of any degenerative joint disease.  The examiner did not identify or diagnose any chronic right or left ankle joint disorder.

The evidence of record does not demonstrate that the appellant was ever diagnosed with right or left ankle arthritis during either period of active duty; within one year of his discharge in July 1968; or within one year of his discharge in July 1993.  There is no clinical evidence in the record of radiographic evidence of any right or left ankle arthritis.  In addition, no diagnosis of any other ankle joint pathology is of record and there is no evidence of any treatment of any right or left ankle disorder or complaint.  While the appellant contends that he has been diagnosed with ankle arthritis, no diagnosis of right or left ankle arthritis or any other ankle disorder is of record.  Therefore, service connection is not warranted for any right or left ankle disorder, including arthritis.

While the appellant was found to have some tenderness of the ankles with movement during the October 1993 VA examination, no further mention of any ankle problem occurs in the post-service medical treatment records.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board also notes that the appellant's heel spurring has been service-connected and rated as part of his bilateral foot disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against an award of service connection for arthritis or other pathology of either ankle.  The most fundamental threshold requirement for showing entitlement to service connection, regardless of the specific basis alleged (direct, presumptive or secondary), is that the Veteran first establish he has the claimed disability or show that he at least has since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim because there is no disability to attribute to his military service).  Service connection can also be warranted if the Veteran had a disability at any point during the claim period, or shortly before filing a claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the record does not support a finding that the Veteran was ever diagnosed with a disability of either ankle.

Thus, this claim for service connection for bilateral ankle disorders, including arthritis, fails because there is no medical evidence he currently has any right or left ankle pathology, including arthritis.  In other words, the appellant has not proven the most essential element of this claim, that is, establish he has current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability means a disability shown by competent evidence to exist).  In McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when he has the disability at the time the VA claim is filed or during the pendency of the claim, even if the disability later resolves prior to VA's adjudication of the claim.  Here, though, there is no indication of the existence of any right or left ankle pathology, including arthritis, between March 2004, when the claim was filed, and the present.

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claims for service connection and that service connection for any right or left ankle disorder is not warranted.  Because the preponderance of the evidence is against each one of these two service connection claims, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

3.  Right and left carpal tunnel syndrome (CTS)

The appellant contends that he is entitled to right and left CTS.  He maintains that the onset of the bilateral CTS was while he was on active duty.  The appellant has pointed out that he was a typist throughout his long naval career and the repetitive motions involved with typing affected his fingers, hands and forearms.

Review of the appellant's service medical treatment records reveals that the appellant underwent a service separation examination in May 1993; he complained of swollen painful joints on the associated report of medical history.  On physical examination, the appellant's musculoskeletal system was described as normal apart from pes planus.  His neurological system was also described as normal.

Post-service the appellant underwent a VA medical examination in October 1993.  The examiner described the appellant's joints as normal.  The examiner stated there was no local swelling.  The examiner did not make any clinical findings relating to any neurological disorder of the appellant's upper extremities.

Review of the appellant's retired military treatment records reveals that he underwent nerve conduction studies in June 2000; at that time he complained of numbness in his fingers and CTS was suspected.  The nerve conduction testing revealed findings that were consistent with bilateral CTS.  

Review of the appellant's 143 pages of VA treatment records (CAPRI) dated between May 1999 and October 2005 reveals the existence of an undated computerized problem list on pages 142 to 143.  That list includes the words "Carpal Tunnel Syndrome DO,TAM Onset: 1993".  This indicates to the Board that the appellant's VA physician diagnosed CTS and dated the onset of the condition in 1993.  The Board also notes that this particular physician had treated the appellant during the 1990s after his separation from service.
A January 2006 VA treatment note indicates that the Veteran was referred for electrodiagnostic study.  The Veteran reported that he was in the service working as a typist for 28 years and that he started working after service in the post office as a clerk where he had to do repeated arm movements and lift up to 70 pounds.  The Veteran was noted to previously had electrodiagnostic study in 2000, which, per patient, showed carpal tunnel syndrome.  The January 2006 testing was abnormal and demonstrated evidence of bilateral carpal tunnel syndrome that was moderate in degree.

The appellant underwent a VA medical examination in July 2012; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that the international debate regarding the relationship between CTS and repetitive motion in work is ongoing; that the Occupational Safety and Health Administration (OSHA) has adopted rules and regulations regarding cumulative trauma disorders; that occupational risk factors of repetitive tasks, force, posture, and vibration have been cited; that review of available scientific data by the National Institute for Occupational Safety and Health (NIOSH) indicated that job tasks that involve highly repetitive manual acts or specific wrist postures were associated with incidents of CTS, but causation was not established; and that the Veteran worked as administrative assistant and yeoman for about 26 years followed by his work as postal clerk and mailman for 18 years.  The examiner opined that it was less likely than not that the appellant's diagnosis of CTS in 2005 was due to his duties while serving as yeoman for the Navy.

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from CTS, that there is scientific support for the theory that CTS is caused by the type of repetitive motion the Veteran did in the course of his 26 years as a Navy yeoman and that VA treatment records reflect that the onset of the CTS was in 1993.

The evidence unfavorable to the claims for service connection in this case consists of the seven years between service and documentation of electrodiagnostic testing positive for CTS; and the July 2012 negative VA medical opinion.  However, the Board notes that the July 2012 VA examiner stated that the appellant's CTS was first diagnosed in 2005, when, in fact, there is electrodiagnostic evidence of the existence of CTS in 2000.

At the very least, there is an approximate balance of evidence both for and against the claim that the appellant's right and left CTS pathology is etiologically related to his military service, including all the typing involved in the performance of his duties as a yeoman.  As per 538 U.S.C.A. § 107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for CTS of the right and left upper extremities is warranted.  


ORDER

Entitlement to a 30 percent evaluation, but not higher, is granted for sinusitis, effective from the date of the claim.

Entitlement to a separate evaluation of 30 percent, but not higher, is granted for rhinitis, effective from the date of the claim.

Entitlement to service connection for right and left knee arthritis is granted.

Entitlement to service connection for right and left ankle disorders, including arthritis, is denied.

Entitlement to service connection for right and left CTS is granted.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

Review of the appellant's VA treatment records reveals that the appellant underwent private pulmonary function testing in May 2004, and that those test results were scanned into 'Vista Imaging' portion of his VA treatment records in August 2012.  However, the VA treatment records currently in evidence do not include any 'Vista Imaging' documents.  In addition, a September 2012 VA pulmonary consultation note indicates that a CT scan, which is more sensitive than chest x-rays for evaluating asbestos exposure, was going to be ordered for the appellant.  The results of that CT scan are not of record.  

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding pulmonary records in the VA system must be included in the evidence of record.

The central questions in this case are whether a diagnosis of asbestosis is appropriate for the appellant and whether the appellant has any chronic pulmonary condition that is related to his military service.  The evidence of record includes a private diagnosis of asbestosis dated in 2000; a May 2005 VA medical examination report that includes a diagnosis of chronic obstructive pulmonary disease; and July 2012 and August 2012 VA medical opinions that the appellant does not have any pulmonary pathology.  The Board finds the VA medical opinions of record to be contradictory and therefore inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, the claim for service connection for a pulmonary disorder must be remanded so an adequate medical opinion can be generated.

The April 2011 Board remand reflects that the appellant reported exposure to asbestos when he served on the U.S.S. Guadalcanal (LPH-7) particularly during a period of time in which the ship was in drydock at the Philadelphia Naval Shipyard for a nine-month overhaul.  The Board directed the RO to take steps to develop the matter of when the ship was in drydock, but the RO was unsuccessful; the response to their inquiries was that the ship was not in Philadelphia between October 1975 and December 1975.  However, an internet search for the deployments and history of the ship indicates that the ship was in drydock in Philadelphia from March 1979 to November 1979.  In any case, if the appellant is found not to have any pulmonary pathology that is related to exposure to asbestos then documentation of asbestos exposure is not relevant.  The Board notes that the appellant's service medical records contain an April 1993 Asbestos Medical Surveillance Program Questionnaire.  The appellant was interviewed about his asbestos exposure at that time.

Turning to the claims for service connection for the right and left hips, as a result of the above decision, the appellant has been granted service-connection for the right and left knee arthritis.  As the appellant has contended that his hip pathology is secondary to service-connected disability, an opinion as to the existence of an etiologic link between the service-connected knees and the hip pathology must be obtained.

Thus, further development of the medical evidence is necessary.  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, a remand to the RO is required

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the Veteran to obtain the names and addresses of all post-service medical care providers (private, VA or other government) who have treated him for his pulmonary conditions and for his hip complaints.  Obtain the May 2004 private pulmonary function test result that was added to the VA records in August 2012.  Obtain the report of the CT scan conducted in September 2012 (and any other VA CT scan conducted at any point during 2012).  After securing the necessary release(s), obtain all relevant records and associate them in the claims file.  All attempts to obtain these records must be documented in the claims file.

3.  After the above development has been completed, schedule the Veteran for an examination in order to evaluate the etiology of the Veteran's current pulmonary condition(s), if any.  The examiner is requested to review the entire claims file and provide an opinion as to the etiology and onset of the Veteran's pulmonary pathology. 

The examiner must opine as to the etiology of any currently manifested pulmonary pathology.  The examiner must respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is asbestosis an appropriate diagnosis for the pulmonary pathology claimed by the Veteran?  Explain why or why not.  Discuss the Veteran's October 2000 diagnosis of asbestosis found in his private post-service medical records and the results of any relevant CT scans.  

b.  If the Veteran has asbestosis, give an onset date for the condition.

c.  Other than asbestosis, is there an appropriate diagnosis for the pulmonary pathology claimed by the Veteran?  Please indicate the symptomatology and onset date associated with each such diagnosed pulmonary disorder.  Discuss the May 2005 VA examination diagnosis of COPD and the dyspnea associated with the service-connected sinusitis/rhinitis.  The clinical significance of all in-service and post-service imaging, pulmonary function tests and other relevant testing must be discussed.  

d.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed pulmonary pathology other than asbestosis is causally or etiologically related to his military service?

e.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed pulmonary pathology other than asbestosis is related to symptoms and signs that may have occurred within one year of his service separation in July 1993?

f.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's currently diagnosed pulmonary pathology other than asbestosis is related to exposure to asbestos?

4.  If the appellant is diagnosed with any pulmonary pathology etiologically related to exposure to asbestos, take all appropriate steps to determine whether or not the appellant was exposed to asbestos in service.

5.  Schedule the Veteran for an examination in order to determine the nature, onset date and etiology of the Veteran's claimed bilateral hip disorders.  

The entire claims file must be made available to the examiner in conjunction with the examination.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hip disability began in service, was caused by service, or is otherwise related to service.  If arthritis is diagnosed, the examiner is also requested to address whether arthritis was present within a year of the Veteran's discharge from active service in July 1993.

The examiner is also requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any left or right hip disability was caused or aggravated by the service-connected foot or knee disability.  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and an appropriate time must be allowed for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


